       Case 2:20-cv-00496-KG-GJF Document 11 Filed 06/22/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JEFF SWANSON,

       Plaintiff,

v.                                                         No. 2:20-cv-00496-KG-GJF

COUY GRIFFIN,
Otero County Commissioner in his individual
capacity acting under the color of law, and
SYLVIA TILLBROOK, Otero County
Records Custodian,

       Defendants.

                         NOTICE OF EXTENSION OF BRIEFING

       Notice is hereby given to this Court that Plaintiff, through his counsel, Western

Agriculture, Resource and Business Advocates, LLP (A. Blair Dunn), and County Defendants,

though their counsel, The New Mexico Association Counties (Brandon Huss, Mark Drebing, and

David Roman), have agreed to extend the deadline for Defendants’ reply in support of their Motion

to Dismiss and for Qualified Immunity [Doc. 6] to July 3, 2020.



                                     Respectfully submitted,

                                     THE NEW MEXICO ASSOCIATION OF COUNTIES

                                     By:   /s/ MARK DREBING
                                            BRANDON HUSS
                                            MARK DREBING
                                            DAVID ROMAN
                                            111 Lomas Blvd., N.W., Ste. 424
                                            Albuquerque, NM 87102
                                            (505) 820-8116
                                            bhuss@nmcounties.org
                                            mdrebing@nmcounties.org
                                            droman@nmcounties.org
                                            Attorneys for County Defendants
       Case 2:20-cv-00496-KG-GJF Document 11 Filed 06/22/20 Page 2 of 2




I HEREBY CERTIFY that on the 22nd day of June, 2020,
I filed the foregoing electronically through the CM/ECF
system, which caused all counsel of record to be
served by electronic means, as more fully reflected
on the Notice of Electronic Filing.


/s/ Mark Drebing                           _
Mark Drebing
